On Rehearing.
Per Curiam.
A rehearing was granted herein to consider the question whether the transcript of the' record *232brought here on writ of error duly shows that the plaintiff in error, at the time of his sentence to capital punishment, pleaded guilty under such fear or duress as to render the plea a nullity, and the subsequent proceedings on the indictment invalid. It was again held that a plea of guilty should be entirely voluntary by one competent to know its consequences, and should not be induced by fear, misapprehension, persuasion, promises, inadvertence or ignorance and should be entered without a semblance of coercion and without fear or duress of any kind.
It appears that after the alleged offense of rape was committed, there was considerable feeling in the community against the perpetrator whoever he was, and that the defendant below was advised and assisted by a friend to leave the vicinity; that he left by night and was arrested several days afterwards in Jacksonville, Florida, where he was confined in jail until his trial was to. take place in the county where the alleged crime was committed; that in taking the prisoner to the county for trial the sheriff told him there was much feeling against him in the county, and the prisoner was taken on the train past the town in which he was to be tried to another town beyond and at night was taken back to the jail in the proper county; that after the conviction on the plea of guilty the accused was taken back to the jail in Jacksonville for safe keeping. In his affidavits on application for a writ of coram nobis the defendant stated that he “entered his plea of guilty because he was afraid of being killed,” and “that there was not anything said to the court about the threats that had been made against the life of this defendant and there was not anything said to the court during the trial of this defandant about the strong feeling among the people in DeLand against this defendant and these facts were not brought to the attention of the court and the court was *233not advised of the same; that this defendant pleaded guilty in this case because he was afraid that he would be lynched by a mob or perhaps shot off of the witness stand by the husband of” the prosecutrix who “was present in the court room at the trial of this defendant.” That “while in the county jail in Jacksonville and just before his trial in DeLand, this defendant was told by two men from DeLand that the husband of the prosecutrix had said that he would shoot this defendant off the witness stand if this defendant told anything against his wife at the trial of this case;” that his counsel “would not tell this defendant how he should plead and that this defendant did not know what to say or to do; that this defendant was told that there was a mob of men in DeLand who had planned to lynch this defendant and this defendant believed the same to be true; that when this defendant went to trial in DeLand he did not know what to do or to say and he was afraid to have anything to say on account of the threats that had been made to take his life and that is the reason why this defendant pleaded guilty.”
One of the two counsel assigned by the Court to defend the accused by affidavit stated that after he was appointed to defend the accused and before he had an interview with the accused, the affiant and his associate counsel instructed the accused to plead guilty on arraignment; that after a conference with the accused, affiant told him that his counsel “did not know of any defense they could make for him” and “that the defendant advised them he desired to plead guilty” and “that in the event that he plead guilty the judge would take testimony as to the charges against the defendant; that after hearing the testimony it would be in the discretion of the judge as to whether he would give him, the defendant, the death penalty or life imprisonment; that they further told the defendant that *234if he pleaded not guilty and was tried by a jury, that the jury if they found him guilty, could recommend him to the mercy of the Court, in which event he would be sentenced to life imprisonment, while if the jury did not so recommend, the judge would have to sentence him to the death penalty; that the defendant then told this affiant and the said Alfred Green (his other counsel) that if he thought he would receive the death penalty that he would not plead guilty, but would go to trial; that the defendant then asked this affiant and the other counsel whether he should plead guilty or not guilty, and that this affiant and the said Alfred Green would not advise the defendant how to plead, but left it entirely with the defendant; that public sentiment and feeling among the people in DeLand and Volusia County was strong against the defendant, though ■this affiant and the other counsel were of the opinion a jury could be obtained in that county that would render a fair and impartial verdict in said case; that the defendant knew that public feeling and sentiment in Volusia county was strong against him; that in the afternoon of same day, May 1st, 1922, the defendant was re-arraigned and he plead guilty and the sentence of death was imposed upon him.”
An affidavit by the other counsel is to the same effect.
Another affidavit made by a resident of the city where and when the alleged crime was committed states that “there was a mob of men hunting for the said Nichols and the feeling was very strong against the said Nichols; that the feeling in the town was strong against the said Nichols at the time of his trial; and that this affiant has no interest in this case.”
In view of the above matters taken in connection with the entire record, it reasonably appears that the accused was misled into believing that only the death penalty could *235legally be imposed on him after a verdict of guilty without recommendation to mercy by the jury; and that his surroundings were such that he reasonably may have believed and feared that his life was in imminent danger of fatal mob violence if he did not plead guilty; and that by pleading guilty he had a chance of a sentence to life imprisonment. This being his state of mind, the plea of guilty was not entered with a full appreciation of its consequences and was not voluntary and without fear, but was entered because of fear, misapprehension, ignorance or inadvertence, which would render the plea and the subsequent proceedings of the trial court null and void.
The order denying the motion for a writ of error coram nobis was, on the showing made, error requiring a reversal here.
Reversed and remanded.
Taylor, C. J., and Whitfield, Browne, West and Terrell, J. J., concur.
Ellis, J., dissents.